DETAILED ACTION

Responsive to communications entered 11/1/2020
Claims Pending	11-16 
Claims Under Consideration	11-16


Priority
This application has a filing date of 05/06/2019 as a DIV of 14/344,477 filed 04/04/2014 (now PAT 10379107).14/344,477 is a 371 of PCT/EP2012/067856 09/12/2012.

Withdrawn Objection(s) and/or Rejection(s)
The rejection of claims 12-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement concerning new matter is hereby withdrawn in view of Applicant’s amendments.
The rejection of claims 12-14 nder pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blau et al (US PG-Pub 20120177611; of record) in view of Bhatia (US PG-Pub 2006016066 – IDS entry 5/6/2019) is hereby withdrawn upon further consideration.

Maintained Claim Rejection(s) - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 11,15 and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Lutolf et al (2009 Inter. Biol. 1:59-69 – IDS entry 5/6/2019; including electronic support information). 
Lutolf et al teaches throughout the document and especially figures 4 and/or 5, the Results section at p 62 and p 4 of the electronic support information, a cell culture experiment with a microarray comprising a glass substrate covered with hydrogel layer, the hydrogel layer is topographically structured with microwells, has a shear modulus between 1 and 100 kPa and each of the microwells are functionalized with more than one type of biomolecules such as  Protein A and various tethered Fc-proteins including Fc-tagged N-Cadherin, that is such that each microwell contains a different type mixture or amount thereof said more than one type of biomolecules. Whereas protein A is known to influence the fate of Staphylococcus aureus cells by blocking phagocytosis, affecting virulence and/or survival and Applicant admits said Fc-tagged N-Cadherin similarly is known or is expected to influence cell fate in paragraph 0045 of the present published application, the reference reads on claims 11,15 and 16.

***
Please note that the above rejection has been updated from the original version to more clearly address Applicants’ arguments.

Response to Arguments
Applicant’s current 11/1/2020 remarks argue not all elements are taught.

On p 3 in the appropriate section the remarks urge Lutolf et al do not teach biomolecules known to expected to influence fell fate. 
In response, as noted in the above updated rejection,  protein A is known to influence the fate of Staphylococcus aureus cells by blocking phagocytosis, affecting virulence and/or survival and Applicant admits said Fc-tagged N-Cadherin similarly is known or is expected to influence cell fate in paragraph 0045 of the present published application. 

New Claim Rejection(s)  – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al  (US PG-Pub 20090136583).
As in claim 14 and overlapping with claim 12 (d), Park et al suggest throughout the document and especially figure 1A and paragraphs 0016,0025-0026 and 0031: a method for preparing an array of micropillars made of silicon, said array of micropillars not having any metal layer deposited thereon, comprising the steps of: providing a photolithography mask; covering a substrate with a photoresist, wherein the substrate is a substantially planar and rigid silicon wafer; exposing the substrate to the photolithography mask of step a) for at least one cycle followed by development of the photoresist; and etching the substrate to obtain the array of micropillars, such that each micropillar has a 100 micron height and 100 nm to 1000 micron diameter. 
In accordance with MPEP 2144.05 (I), the courts have held in cases where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Here the silicon micropillar arrays prepared by steps set forth in claim 12 lies within the size range disclosed in Park et al. Regarding claim 13 and alternatively regarding the dimensions set forth in claim 12d, in accordance with MPEP 2144 (IV) A, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Absent evidence to the contrary the 
As such, the above cited prior art motivates the practice of a range encompassing the presently claimed subject matter and therefore supports a reasonable expectation of success concerning the limitations thereof, especially in view of the standard photolithography steps set forth in claim 12 having been known in this and other arts for over half a century.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639